Judgment of the Court of Special Sessions of the City of New York, Borough of Richmond, convicting the defendant of a violation of section 2 of chapter 781 of the Laws of 1933 and of certain rules, codes and regulations thereunder, fining him $100, and in default of payment thereof directing that he be imprisoned for thirty days in the county jail, order denying defendant’s motion to dismiss the information and order denying his motion for leave to withdraw his plea of guilty, reversed on the law, information dismissed, and fine remitted. The statute under which the defendant was convicted is an unauthorized delegation of legislative functions contrary to the Constitution of this State, and is, therefore, invalid. (Darweger v. Staats, 267 N. Y. 290.) Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.